[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from denial of unemployment benefits. The appeals referee concluded that the plaintiff-claimant voluntarily left suitable work without sufficient cause and CT Page 8807 that there was no compelling financial necessity for the claimant's decision to sell his stock in the business and leave his employment. The decision was made on June 3, 1992 and an appeal was filed on November 10, 1992 with the Board of Review after one of the claimant's partners was awarded benefits by another appeals referee. The Board of Review dismissed this appeal because it was not taken within 21 days of the June 3, 1992 decision as required by 31-248 of the General Statutes, and the claimant failed to show good cause for the late appeal.
An appeal to the Superior Court is tried on the record before the agency. The court is limited to a review of the record, and cannot retry the case or hear evidence, and it cannot substitute its conclusions and interpretation of the facts for that of the agency. United Parcel Service Inc. v. Administrator, 209 Conn. 381, 385. The only questions are whether the agency incorrectly applied the law to the facts it found, and whether the agency's decision was illegal, arbitrary or an abuse of its discretion. Id., 385, 386; Finkenstein v. Administrator, 192 Conn. 104, 113.
After a review of the record, and applying the test for judicial review, the court concludes that the Board of Review, within its discretion, could properly dismiss the claimant's appeal. Therefore, this appeal is dismissed.
Robert A. Fuller, Judge